Citation Nr: 0944605	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 50 
percent from December 23, 2004 to March 29, 2009 and 70 
percent evaluation from March 30, 2009, forward, for service-
connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 2002 to December 
2004.  He was awarded the Combat Infantryman Badge, 
Parachutist Badge, and Air Assault Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In January 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In February 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives for the claims for service connection 
for a left knee disability and an increase rating for PTSD 
and the Board may proceed with review of those claims.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue for service connection for a bilateral knee 
disability has been separated into two claims, one for each 
knee, as development following the February 2009 Board remand 
shows that different adjudicative measures for each knee are 
required.  Thus, the issue for service connection for a 
bilateral knee disability on appeal has been recharacterized 
into two issues as shown above.

The issues of entitlement to TDIU and service connection for 
a right knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 6, 2006, the Veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  From October 6, 2006, forward, resolving all reasonable 
doubt in the Veteran's favor, the Veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  A left knee disability had its onset during active 
service.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2006, the criteria for a disability 
rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2009).

2.  From October 6, 2006, forward, the criteria for the 
assignment of a disability evaluation of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2009).

3.  A left knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

Service connection for PTSD was granted in the February 2006 
rating decision on appeal and a disability rating of 30 
percent was assigned, effective December 23, 2004.  In an 
October 2009 rating decision, following a Board remand, the 
RO granted a staged increased rating of 50 percent, effective 
December 23, 2004, and 70 percent, effective March 30, 2009.  

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Post-service VA treatment records show that the Veteran 
received VA treatment for his PTSD symptoms.  In March 2005, 
the Veteran showed symptoms of guilt, re-experiencing, 
hypervigilance, and avoidance.  He had a history of two 
suicide attempts shortly after returning from Iraq.  He 
recently separated from his wife and newborn and was unable 
to find employment.  The Veteran was diagnosed as having PTSD 
and was assigned a GAF score of 45.  During treatment in June 
2005, the Veteran stated he was getting more aggressive at 
work.  He owned his own business selling perfume and cologne.  
At that time, he started having more flashbacks and anxiety, 
causing him to throw up.  He also heard voices calling his 
name and knocks on the door.  He denied suicidal or homicidal 
ideas or problems sleeping and had decreased irritability.  
He was noted to have inappropriate smiling and seemed to have 
slightly pressured speech.  He stated that he was reunited 
with his wife and smoked marijuana daily.  The Veteran was 
diagnosed as having PTSD and marijuana dependence and was 
assigned a GAF score of 50.  

The Veteran was afforded VA examinations in relation to his 
claim for PTSD.  During the October 2005 examination, the 
Veteran complained of having recurrent and intrusive 
recollections and dreams of stressful events in Iraq, 
including a sense of reliving the experience, illusions, 
hallucinations, and dissociative flashback episodes.  He 
avoided thoughts, feelings, or conversations associated with 
the trauma and avoided activities, places, or people that 
aroused recollections of the trauma.  He had a marked 
diminished interest in significant activities, irritability 
or outbursts of anger, difficulty falling or staying asleep, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  His symptoms were described as chronic and 
moderate to severe.  The Veteran also reported that he was 
getting a divorce, which he attributed to his limited income 
after separation and having an affair.  He was starting a 
small business and had no friends aside from his business 
partners who he gets along with.  Mental status examination 
revealed symptoms of aggravated, irritable, and tense mood; 
moderate sleep impairment that did not interfere with daily 
activities; panic attacks in situations that resembled events 
in Iraq; episodes of violence; and mildly impaired recent and 
immediate memory as per the Veteran.  All other areas were 
normal.  He was diagnosed as having PTSD and cannabis 
dependence that preceded, but was likely exacerbated by, 
service and was assigned a GAF score of 55.  The examiner 
stated that the proximate cause of the Veteran's depression 
and two past suicide attempts was marital discord, but were 
probably related to his PTSD as well.  The Veteran's cannabis 
dependence was found to be likely secondary to the Veteran's 
PTSD.  The examiner also stated that the Veteran's PTSD 
moderately impacted the Veteran's social and occupational 
functioning.  

In October 2006, the Veteran was admitted for 11 days with a 
new onset of auditory hallucinations and manic behavior.  
During treatment, the Veteran complained of having 
irritability, difficulty sleeping, and nightmares about Iraq.  
The Veteran was diagnosed as having bipolar disorder, 
currently manic, and PTSD by history.  He was assigned a GAF 
score of 32 on admission and a GAF score of 60 on discharge.  

During treatment in November 2006, the Veteran denied 
paranoid thoughts, but did feel depressed, occasionally had 
suicidal thoughts and hallucinations, and had trouble 
concentrating.  He also stated that he was not working at 
that time.  The Veteran was diagnosed as having PTSD and was 
assigned a GAF score of 45.  In January 2007, the Veteran 
reported increased symptoms of nightmares, flashbacks, 
irritability, trouble sleeping, difficulty concentrating, and 
hypervigilance.  He also felt depressed.  At that time, he 
was working for the ambulance authority cleaning trucks.  He 
was angry about his military experience and was having 
problems adjusting to civilian life.  He denied having 
suicidal or homicidal ideation.  Mental status examination 
revealed that the Veteran was agitated, hostile, irritable, 
and angry.  He was diagnosed as having PTSD and bipolar 
disorder and was assigned a GAF score of 45.  

A February 2007 Social Security functional capacity 
assessment stated, following a review of the Veteran's 
medical records and examination, that the Veteran evidenced 
no impairment of memory function, stress exacerbated his 
symptoms, and frustration tolerance was low.  The Veteran was 
found to be unable to function in a competitive work 
environment and he experienced social anxiety and discomfort 
around strangers.  His ability to function socially was 
impaired due to his extreme emotional lability and he 
evidenced some limitation in dealing with work stresses and 
public contact.  The Veteran's restrictions were found to 
render the Veteran unable to meet the basic mental demands of 
competitive work on a sustained basis.  The Veteran was 
diagnosed as having bipolar disorder, not otherwise 
specified, and PTSD and was granted social security benefits 
for affective and anxiety disorders.

During treatment in April 2007, the Veteran exhibited 
symptoms of homicidal ideation and restricted affect.  He 
also complained of worsening recurrent flashbacks and 
aggressive behavior and was frustrated that he was unable to 
keep a job.  In May 2007, while off his medication, the 
Veteran committed a crime by stealing a woman's purse and was 
incarcerated for a month.  He was reportedly delusional at 
the time.  During treatment in June 2007, the Veteran 
attributed the robbery to his PTSD as that was 
uncharacteristic of him.  He stated that he did not feel in 
control of his thoughts.  Mental status examination was 
normal except for tactile hallucinations.  In October 2007, 
the Veteran was treated for complaints of increased PTSD 
symptoms including insomnia, nightmares, hypervigilance, 
startle response, and irritability.  He was working at Burger 
King, but found it difficult to keep up when busy and had 
difficulty concentrating at times.  He did not think he could 
continue to work there.  Mental status examination was 
normal.  During treatment in November 2007, the Veteran 
reported that he spent time with friends and family weekly, 
attended church services, and utilized the local bank, 
grocery stores, and retail shops as needed.  

During the November 2007 examination, the Veteran complained 
of social avoidance, difficulty remaining asleep, nightmares, 
flashbacks, difficulty concentrating, agitation, violent 
thoughts, avoidance of information concerning the Iraq war, 
and incapacity to concentrate.  The Veteran also stated that 
he was suspicious of other people and preferred to not go 
outside.  He had episodes of depression and hypomania as 
well.  The Veteran stated that he spent most of his days in 
his apartment by himself and was unable to hold a job.  
Mental status examination revealed no abnormalities aside 
from mildly slurred speech and blunted mood and affect.  The 
examiner opined that the Veteran suffered from multiple 
psychiatric diagnoses.  The primary diagnosis of PTSD was 
chronic, but mild.  The Veteran also suffered from bipolar 
disorder, most recent episodic hypomanic, which caused 
auditory and visual hallucinations.  The Veteran's alcohol 
and cannabis abuse were found to be a direct result of his 
PTSD as well as his bipolar disorder.  The examiner stated 
that the Veteran was capable of performing work only in very 
limited settings with loose oversight, and repetitive and 
non-stressful work.  The Veteran was diagnosed as having 
chronic and mild PTSD; bipolar II disorder, most recent 
episode hypomanic with psychotic features; and alcohol and 
cannabis abuse.  He was assigned a GAF score of 45.  

In March 2009, the Veteran was admitted for suicidal and 
homicidal ideation.  The Veteran presented himself at the 
emergency room disorganized and tangential, with vague 
suicidal and homicidal ideation and audio and visual 
hallucinations.  The Veteran was also hyperactive, 
religiously preoccupied, and displayed increased paranoia and 
hypervigilance.  He had difficulty falling asleep and 
appeared agitated and restless.  Mental status examination 
revealed symptoms of occasionally pressured speech, labile 
affect, flashbacks, suicidal and homicidal ideation, and 
audio and visual hallucinations.  The Veteran was diagnosed 
as having PTSD, bipolar disorder by history, alcohol abuse by 
history, and cannabis abuse.  He was assigned a GAF of 40 on 
admission and a GAF score of 50 on discharge.  

In March 2009, the Veteran was afforded another VA 
examination.  At that time, the Veteran stated that he was 
free of substances for several weeks and free of alcohol for 
several months.  The examiner commented that his current 
problems with emotional distress appeared to be more directly 
related to PTSD, and not substance abuse or other issues.  
The examiner further explained that, at that time, the 
Veteran was clearly not manic and issues with bipolar 
disorder were not having any type of impact on him.  The 
Veteran was divorced and stated that problems with PTSD 
destroyed his marriage.  He had contact with his 4 year old 
son a few times a month.  Mental status examination revealed 
that the Veteran was clean, well-groomed, and casually 
dressed.  He was alert, attentive, and oriented and 
interacted in a polite and cooperative manner.  His mood was 
significantly depressed and anxious.  The Veteran described 
frequent intrusive thoughts of his experiences in Iraq that 
brought on strong feelings of despair, depression, and guilt 
and dreams related to Iraq that he had four or five nights a 
week.  He also had flashback episodes related to events in 
Iraq and could occur relatively frequently and unpredictably.  
He had problems sleeping, avoided others, had feelings of 
detachment, and had significant problems with exaggerated 
startle response.  The Veteran also had been experiencing 
suicidal thoughts for a number of weeks, but denied any 
intent or plan to harm himself although he had a history of 
suicide attempts.  The examiner pointed out that the Veteran 
had been hospitalized twice, the most recent only a few weeks 
earlier.  The Veteran had poor motivation level, significant 
irritability, and easily aroused anger.  The Veteran was 
diagnosed as having PTSD; alcohol dependence, in reported 
remission; cannabis abuse, in reported several-week 
remission; and bipolar I disorder, by history.  He was 
assigned a GAF score of 46 for his PTSD.  The examiner stated 
that the Veteran presented severe PTSD symptoms that likely 
have a marked impact on his ability to manage emotional 
stability, social interaction, and stress tolerance demands 
of employment.  The examiner opined that the Veteran's 
primary problems were related to PTSD.  He had problems with 
depression that were closely intertwined with his PTSD.  In 
addition, the examiner stated that although the Veteran had 
been diagnosed as having bipolar disorder in the past, 
currently his symptoms appeared to be directly related to 
PTSD.  

In light of the foregoing, the Board finds that the evidence 
supports assignment of a 70 percent rating effective from 
October 6, 2006, but does not support a rating in excess of 
50 percent for PTSD prior to October 2006.  As shown above, 
the medical evidence does not support a finding that the 
Veteran exhibits symptoms required by the higher rating 
criteria prior to October 2006.  Although the Veteran was 
assigned a GAF of 45 in March 2005, which indicates serious 
symptoms, subsequent medical records reveal GAF scores of 50 
and 55.  In addition, the Veteran was actively seeking 
employment and stated during June 2005 treatment that he 
began his own business selling perfumes and cologne.  The 
Veteran did exhibit symptoms of flashbacks, anxiety, problems 
sleeping, pressured speech, intrusive recollections and 
dreams, avoidance, difficulty concentrating, exaggerated 
startle response, and hypervigilance.  However, these 
findings more closely approximate the 50 percent criteria.  
In addition, during the October 2005 VA examination, the 
examiner stated that the Veteran's PTSD only moderately 
impacted his social and occupational functioning.  Therefore, 
the Veteran's PTSD does not warrant a rating in excess of 50 
percent prior to October 2006.

The evidence from October 6, 2006, forward, shows that the 
Veteran's symptoms more nearly approximate a 70 percent 
rating under Diagnostic Code 9411.  As shown above, the 
Veteran was admitted for inpatient treatment in October 2006 
for a new onset of hallucinations and manic behavior.  He had 
a GAF score of 32 on admission.  Although the Veteran was 
diagnosed as having bipolar disorder and PTSD by history 
only, the Veteran did exhibit PTSD symptoms during treatment.  
In addition, the Veteran was diagnosed as having PTSD prior 
to and shortly after his inpatient treatment in October 2006.  
Furthermore, the Veteran's GAF scores following the October 
2006 treatment had predominantly been 45, indicating serious 
symptoms.  Treatment records thereafter show an increase in 
severity of the Veteran's previous symptoms.  Of 
significance, the Veteran began struggling on a more frequent 
basis with suicidal and homicidal ideation, aggressive 
behavior, and an inability to secure employment.  The March 
2009 examiner opined that the Veteran's symptoms were 
directly related to his PTSD.  Therefore, based on the 
evidence of record and the benefit-of-the doubt doctrine, the 
severity of the overall disability warrants a 70 percent 
rating for the Veteran's PTSD beginning from October 6, 2006, 
forward.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Noting that the Veteran approximates the criteria for a 70 
percent rating, the Board points out that the criteria for a 
rating higher than 70 percent are neither approximated nor 
met during this time period.  Although the Veteran's 
condition is severe, he is not totally impaired.  During 
November 2007 treatment, the Veteran reported that he spent 
time with friends and family weekly, attended church 
services, and utilized the local bank, grocery stores, and 
retail shops as needed.  Although the Veteran could not 
manage to keep a job, he was able to work intermittently.  In 
addition, there was no evidence that he had gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation or own name.  Accordingly, the preponderance of 
the evidence is against a rating higher than 70 percent for 
the Veteran's PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9411, 9440.

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  During the January 2009 
personal hearing, the Veteran stated that he last worked in 
2006.  Medical treatment records show that the Veteran was 
employed at least twice since 2006, but he could not manage 
to keep the jobs.  Therefore, Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
PTSD.  Although the evidence of record shows that the 
Veteran's PTSD interferes with his employment, such 
impairment is contemplated in the rating schedule and has 
been fully considered in the disability ratings assigned; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board finds that the preponderance of the 
evidence is against a rating higher than 50 percent for PTSD 
prior to October 6, 2006.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In addition, based on the evidence of record from 
October 6, 2006, forward, and the benefit-of-the doubt 
doctrine, the Board finds that the Veteran's disability 
picture approximates the criteria required for a 70 percent 
rating, and no higher, for PTSD.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Gilbert, 1 
Vet. App. at 49.  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having left knee patellofermoral 
syndrome.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the evidence supports the Veteran's claim of 
entitlement to service connection for a left knee disability.  


Service treatment records show that in the November 2004 
report of medical history, the Veteran indicated having knee 
trouble and explained that when he sat or stood too long, his 
knees cramped up until he could not walk.  During the 
November 2004 separation examination, however, the Veteran's 
lower extremities were normal.  

The Veteran testified that during the January 2009 personal 
hearing that he was in the Airborne Infantry and contends 
that he injured his knees in service while jumping out of 
airplanes, repelling out of helicopters and walking for miles 
while carrying heavy equipment.  As previously shown, the 
Veteran was awarded the Combat Infantryman Badge, Parachutist 
Badge, and Air Assault Badge, which supports his statement 
regarding activity during service that he claims caused his 
current knee disability.  

The medical evidence of record shows that the Veteran was 
diagnosed as having bilateral patellofermoral syndrome during 
a November 2005 VA examination.  In March 2009, the Veteran 
was afforded a VA examination during which the Veteran 
complained of having left knee pain with flare up resulting 
in about 30 to 50 percent limitation of motion.  He also had 
stiffness, weakness, and effusion during flare ups.  On 
physical examination, the Veteran had tenderness over the 
patella and tibial plateau.  The Veteran was diagnosed as 
having left knee patellofermoral syndrome.  Following a 
review of the claims file, the examiner opined that as the 
pain began in service and there is documentation of the pain 
in his service treatment records, it was at least as likely 
as not that the Veteran's left knee condition had its onset 
during active service.  

The Board finds that in light of the service treatment 
records, the VA examiner's opinion, and the Veteran's sworn 
testimony, the Veteran's left knee disability was incurred 
during service; therefore, service connection is warranted.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


III.  Notice and Assistance

The Board also notes that the duty to notify and assist has 
been met to the extent necessary to grant the claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no 
prejudice to the Veteran in deciding the claim at this time.  
Id.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as the claim regarding the initial rating for 
PTSD, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of December 23, 2004, the date 
of his separation from service, and an initial 30 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of his separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Prior to October 6, 2006, entitlement to a disability rating 
in excess of 50 percent for service-connected PTSD is denied.  

From October 6, 2006, forward, entitlement to a disability 
rating of 70 percent, and not higher, for service-connected 
PTSD is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Service connection for a left knee disability is granted, 
subject to regulations for  payment of monetary benefits.


REMAND

An appeal to the Board is initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished.  The 
following sequence is required: there must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

In March 2008, the RO denied service connection for 
individual unemployability and bilateral hearing loss and the 
Veteran's application to reopen the claim for service 
connection for coughing and wheezing.  In January 2009, the 
appellant submitted a timely notice of disagreement for the 
issue of service connection for TDIU.  The RO has not, 
however, issued a SOC for the issue of service connection for 
TDIU, and, therefore, no appeal has been perfected.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Regarding the claim for service connection for a right knee 
disability, the Board finds that another remand is necessary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 268.  

Previously, the Board remanded the claim for service 
connection for a bilateral knee disability and specifically 
asked the examiner to provide an opinion as to whether it was 
as least as likely as not that any current bilateral knee 
disability had its onset during active military service or is 
related to any inservice disease or injury.  The basis for 
the examination request was that the Veteran was awarded the 
Combat Infantryman Badge, Parachutist Badge, and Air Assault 
Badge, which supported his contention that while in service, 
which includes service with the Airborne Infantry, he injured 
his knees while jumping out of airplanes, repelling out of 
helicopters and walking for miles while carrying heavy 
equipment.  In addition, the Veteran was diagnosed following 
service as having bilateral patellofermoral syndrome during a 
November 2005 VA examination.  

The Veteran was afforded a VA examination in March 2009.  
Following a physical examination, the examiner diagnosed the 
Veteran as having left knee patellofermoral pain syndrome and 
stated that the right knee had no pathology to render a 
diagnosis at that time.  While the examiner gave an opinion 
for the Veteran's left knee condition, he did not provide an 
opinion for the Veteran's right knee as there was no 
pathology to render a diagnosis.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  However, a current disability is 
demonstrated if the condition is shown at any time since 
submission of the current claim, even though it may have 
resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
this regard, the November 2005 VA examination report 
contained a diagnosis for bilateral patellofermoral syndrome.  
Thus, under McClain, the requirement that the Veteran have a 
current disability is satisfied.  Therefore, a medical 
opinion regarding the Veteran's right knee claim should be 
obtained.  As such, a remand is required to correct this 
deficiency.  

On remand, the Veteran should be afforded another VA 
examination to obtain a medical opinion in order to determine 
the nature and etiology of his right knee disability.  Such 
an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the appellant a statement 
of the case with respect to the issue 
of service connection for TDIU.  The 
appellant should be informed of the 
actions necessary to perfect an appeal 
on these issues.  Thereafter, this 
issue is to be returned to the Board 
only if an adequate and timely 
substantive appeal is filed.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any right knee 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current right knee disability had its onset 
during active service or is related to any 
in-service disease or injury.  The examiner 
should specifically comment on the diagnosis 
noted in the November 2005 VA examination.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


